COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION
Cause number:             01-15-00139-CR
Style:                    Lature Robert Irvin v. The State of Texas
Date motion filed*:       July 28, 2015
Type of motion:           Motion for Substitution of Counsel
Party filing motion:      Appellant’s new counsel Robert L. Sirianni, Jr. of Brownstone, P.A.
Document to be filed:     N/A

Is appeal accelerated?       No.

Ordered that motion is:
       Granted
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          The motion to substitute counsel is granted, but construed as a notice of appearance of
          lead counsel and the Clerk of this Court is directed to note Robert L. Sirianni, Jr. of
          Brownstone, P.A.’s appearance as lead counsel for appellant. See TEX. R. APP. P.
          6.1(a), 6.2, 6.5(d). If counsel Kurt B. Wentz requests withdrawal, he must file a
          motion that complies with Rule 6.5(d).

Judge’s signature: /s/ Laura C. Higley
                    

Date: August 11, 2015




November 7, 2008 Revision